DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 and 16-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021 and interview conducted on 05/24/2021 with Mr. Daniel Jenkins.  Accordingly, the 03/09/2021 restriction requirement is made FINAL.
This application is in condition for allowance except for the presence of claims 1-3 and 16-42 directed to non-elected groups and species without traverse.  Accordingly, claims 1-3 and 16-42 are cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 4: The limitation “races:” (Line 6) is replaced with - - races; - -.
Claim 9: The limitation “races:” (Line 8) is replaced with - - races; - -.
Claim 10: A period is inserted after the word “modules” (Line 2).
Claims 1-3 and 16-42 are cancelled.

Drawings
The drawings are acceptable.

Allowable Subject Matter
Claims 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Great Britain Patent Application Publication No. 1,035,128 to Flo Tork is considered to be the closest prior art.  
Regarding Claims 4 and 9: Flo Tork discloses a linear motor module (FIG. 4), comprising:
a primary rotor assembly 79 comprising a harmonic drive rotor 79 comprising two or more track grooves 81, 82 (it’s further noted that either 81 or 82 could be characterized as the two or more track grooves);
a harmonic drive reciprocating ring (the adapter rings coupled between the ball nuts and the pistons) coupled to the primary rotor assembly 79, the harmonic drive reciprocating ring comprising two or more ball transfer outer race housings (the two ball nuts) that define ball transfer outer races[;]
at least one ball 57 disposed within each of the track groves 81, 82 and ball transfer outer races;
a first and a second piston assembly 75, 76 coupled to opposing axial ends of the harmonic drive reciprocating ring; and
a first and a second fluid chamber on opposing axial ends of the harmonic drive reciprocating ring.
However, Flo Tork does not disclose wherein the chambers are configured for a fluid to alternatingly pressurize the first and second fluid chambers to impart reciprocating linear motion to the harmonic drive reciprocation ring, which imparts continuous rotary motion to the primary rotor assembly.
Thus, the closest art of record does not suggest the totality of limitations recited in Claims 4 and 9.  Furthermore, the prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claim.  Nor does there appear to be any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658